 UNITED MINE WORKERS OF AMERICAUnitedMine Workers of America and InternationalUnion of Representatives and Staff Workers ofAmerica,Petitioner.Case 5-RC-8407August 13, 1973DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Donald J. Salins ofthe National Labor Relations Board. Following thehearing and pursuant to Section 102.67 of the Nation-al Labor Relations Board Rules and Regulations, Ser-ies 8, as amended, and by direction of the RegionalDirection for Region 5, this case was transferred tothe National Labor Relations Board for decision. TheEmployer and Petitioner have filed briefs in supportof their position.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case the Board finds:1.The Employer is an International labor organi-zation with headquarters in Washington, D.C., anddistrict offices throughout the United States and Can-ada. The parties have stipulated and we find that theEmployer is engaged in commerce. Accordingly, wefind that it will effectuate the policies of the Act toassert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.'3.No question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act for the following reasons:As noted above, the Employer is an Internationallabor organization with headquarters in Washington,D.C., and district offices throughout the United Statesand Canada. The Employer has a membership of ap-proximately 190,000 and has a three-tiered structure;namely, the International Union, 24 Districts (22 inthe United States and 2 in Canada), and hundreds oflocal unions under the jurisdiction of the various dis-tricts.Petitioner seeks a unit of International representa-tives and staff representatives,2 excluding office cleri-cal employees, maintenance employees, guards, andsupervisors. The staff representatives are semiprofes-1Employer contendsthat the Petitioneris not a labororganization withinthe meaningof Section 2(5) of the Act AsPetitioner admits employees tomembership and its purpose is to seek acollective-bargaining contract cover-ing certainemployees of the Employer,we find it is a labor organizationwithin the meaningof the ActButlerManufacturing Company,167 NLRB3082Collectively referredto herein asstaff employees509sional personnel assigned to the various district andsubdistrict offices. Their work involves various duties,including participating on behalf of Employer's mem-bers in grievance matters and workmen's compensa-tionproceedings,black lung counseling, safetycoordination, and engaging in drives to organize theunorganized.The historical method of operation has been as fol-lows: At the time of the hearing herein, there were 134persons who were staff employees. The number ofsuch employees in each District varies according tothe size of the District; there may be from 15 to noneworking in a particular District at any given time.Staff employees have been appointed either by theInternational or by the district president with theInternational's approval. There is no history of bar-gaining asto the unit requested.As a general rule, staff representatives work in theDistrict where they are hired, but it is not unheard offor them to work outside their own Districts, andthese transfers take place at the direction of the Inter-national.The International representativesworkwhere and as needed by direction of the International,and may be assigned to the Districts on a short termbasis in emergency situations. The benefits of the staffemployees are uniform and the labor relations policyiscentrally established. However,their salaries arenot uniform. In addition, the International's controlover the District includes financial support of the dis-trict offices by the International treasury, subsidizingdistrict offices, auditing district financial reports, andsubstantial participation by the International in duescollected by the district offices from members.The Employer has been involvedin litigation underTitle III of the Local-Management Reporting andDisclosure Act of 1959,3 hereinafter called LMRDA,some initiated by the U.S. Secretary of Labor andsome by private parties. The Employerasserts thatsubstantial changes are occurring in the InternationalUnion and Districts at present, and additionalchanges will take place in the future, all as the resultof various court orders requiring,inter alia,a newelection of International officers, elections of the Dis-tricts' officers, and the holding of district conventionsfor formulation and adoption of district constitutions.Newly elected International officers took office De-cember 22, 1972, and pledged themselvesto full au-tonomy for all Districts, i.e., each will have officerselected by members voting in that District, will havetheir own constitutions, and will elect their own repre-sentatives.These conditions are in sharp contrast withthe practice under which officers of most of the Dis-trictswere appointed by the International president3 In brief, Title III of LMRDA limitsthe purpose and periods of time forwhich trusteeships may be maintained over subordinate labor organizations205 NLRB No. 87 510DECISIONS OF NATIONALLABOR RELATIONS BOARDunder trusteeships imposed by the International andcontinued from as far back as the 1920's and 1930's.Thus, of 22 Districts, 17 were under trusteeships; only2 were "autonomous," in that all officers were popu-larly elected; and 2 were "partially autonomous," thatis,their respective International executive boardmembers and district executive board members werepopularly elected but the International president ap-pointed their district presidents and secretary-treasur-ers.The record herein reveals that some of thecourt-ordered elections have taken place, and appar-ently the last one will take place in August 1973. Thereare other Districts which were not, at the time of thehearing, involved in litigation over the trusteeships,but so far as can be determined from the instant re-cord are to be settled by agreement of the partiesinvolved in the suits noted above.In support of its claim of anticipated changes, theEmployer states that it has terminated the employ-ment of 26 of the 50 International representativesassigned to the district offices, but as a lawsuit ispending over some of these terminations, there havebeen no further terminations and no new hires. Fur-ther, it is alleged by the Employer that in the futurethe district representatives' functions will be per-formed largely by elected officers of the Districts sothat there will be a further reduction of such employ-ees. The Employer also asserts that with the comingchanges of district autonomy, the International willno longer be hiring, firing, promoting, transferring,paying, or otherwise exercising primary authorityover staff representatives.The Employer takes the position that, even if theunit were otherwise appropriate, this is a contractingunit or fluctuating work force and the petition shouldbe dismissed or action held in abeyance until after alldistrict elections have been held and the June 1973International convention has been concluded. TheEmployer also asserts that each District constitutes aseparate labor organization apart from the Interna-tional and that each District and the International aretherefore separate employers. The Employer arguesthat the unit sought is inappropriate because (1) itwould be a multiemployer unit although there is nohistory of bargaining in such a unit, (2) it would com-bine employees of the International Union and thevarious Districts, and (3) it would include supervisors(elected officials) in a unit with employees. Finally,the Employer asserts that the Petitioner's representa-tive (attorney Robert S. Perkins) has a conflict ofinterest which is incompatible with Peitioner's repre-sentation of UMWA's employees because he is amember of a law firm which represents former Inter-national officers who attempted to challenge their re-moval in the United States Court of Appeals consider-ing the trusteeship case and because an associate ofthe firm is plaintiff in a suit against UMWA challeng-ing his removal as general counsel of the Union.The Petitioner takes the position that the changesare not such as to require dismissal of the petition,because it seeks only all nonsupervisory employeesand the unit will not be totally eliminated by thereorganization as the functions will continue to beperformed by staff representatives (whether old em-ployees or new hires) and others (regardless of the titlethatmay be used). As to the scope of the unit, thePetitioner asserts that what it is seeking constitutes atraditional single-employer unit and the method ofoperations warrants finding the employerwide unitappropriate.In this case we are faced, as we frequently are, withthe problem of weighing conflicting interests.4 Assum-ing, without deciding, that the unit sought is appropri-ateand that an election might otherwise bewarranted, we believe that the instant case presents aspecial situtation in which extraordinary consider-ations compel a different result. While such situationsarise infrequently in the representation case area, theyhave been presented to the Board in the past. Thus,inAerojet-General Corporation, supra,itwas held thatan election would be inappropriate, although theBoard would normally have directed one, in view ofthe intervention of the President of the United Statesand the Secretary of Labor in the national interest andtheir setting up special procedures to resolve the con-tract dispute in order to avert serious damage to theNation's vital defense program that a strike wouldhave caused. The Board there said, at 371-372:In the particular circumstances of this case, wedo not believe it would be in the national interestto direct an election based on the present peti-tion. Administration of the National Labor Rela-tionsAct, itmust be remembered, is animportant, but not the sole, instrument of ournational labor policy. Although exclusive juris-diction over representationmatters has beencommitted to the Board, we do not regard this asa license to carry out our responsibilities withmyopic disregard for other important consider-ations affecting the national interest and well-being.We have in the past in appropriate situa-tionstaken into account and sought toaccommodate our proceedings to other instru-ments of the national labor policy. We believethat this also is such a situation.For us to hold on the facts of this case that anentertainable question concerning representation4Aerojet-General Corporation,144 NLRB 368 UNITED MINE WORKERS OF AMERICA511was raised by the filing of the petition simplybecause the settlement reached had not yet beenconsummated by written agreement, would be toact at cross-purposes with, and possibly impede,the Government-sponsored procedures that wereset up to, and did, maintain industrial peace andstability in the critical defense industry here in-volved. . . .Although there are obvious differences between thecases, this rationale is equally applicable to the situa-tion now before us. The reorganization of the Em-ployer and its Districts results from proceedingsbegun by the Secretary of Labor in 1964 and actionsinitiated by private parties in 1971 and 1972. They arepursuant to, and are enforcing rights granted under,the Labor-Management Reporting and DisclosureAct,' and have resulted in orders with which there hasnot yet been full compliance. For us to hold now thatan election is warranted at this time would be at cross-purposes with, and possibly impede, the government-initiated procedures set in motion by those suits, andmight also interfere with possible voluntary resolu-tions of existing issues concerning some of the Dis-tricts.In reaching our conclusion here, we consider it sig-nificant that the second election directed by the courtresulted in the election of new International officerswho have instituted sweeping changes, the full effectof which have not yet been realized. Included amongthose changes, however, is the election of district offi-cers by the membership, and it is these officers whowill be the immediate supervisors of the staff repre-sentatives the petitioner seeks to include in its unit.Accordingly, it appears that the principal participantson behalf of the Employer, or their policies, maychange as the result of the court orders. Furthermore,as noted above, a court action is also pending whichcontests the discharge of 26 of the staff employeeswhom the Petitioner seeks to represent. It thus ap-pears that both the Employer's setup (and its repre-sentatives)and the employee complement areuncertain, and neither a conclusive election normeaningful negotiations could be anticipated.For all the above reasons, we find that it will besteffectuate the purposes of the Act to dismiss the peti-tion herein, without prejudice to its being refiled afterthe situation stabilizes following reorganization at thedistrict level.ORDER3 LMRDA, Sec 2(a)It is hereby ordered that the petition herein be, andithereby is, dismissed.